Citation Nr: 1315113	
Decision Date: 05/08/13    Archive Date: 05/15/13

DOCKET NO.  09-15 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial rating greater than 20 percent for residuals of prostate cancer.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Counsel






INTRODUCTION

The Veteran served on active duty from December 1967 to January 1971.   

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over the case was subsequently transferred to the RO in Buffalo, New York.


REMAND

There are outstanding private treatment records pertinent to the Veteran's appeal.  Furthermore, the Veteran's prostate cancer has reportedly recurred.  See February 2012 VA Form 21-4142 from the Veteran's representative.  Therefore, further development to obtain those records and to afford the Veteran a current VA examination is in order.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain a copy of all outstanding records pertinent to the Veteran's claim, to include records pertaining to treatment provided by R.H., MD. 

2.  If the evidence received shows that the Veteran's prostate cancer has recurred, assign a 100 percent rating for the disability.  Six months following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, afford the Veteran a VA examination to determine the current nature and extent of the prostate cancer and any residuals thereof.

3.  Undertake any other indicated development.

4.  Thereafter, readjudicate the claim.  If the benefit sought on appeal is not granted to the appellant's satisfaction, issue a supplemental statement of the case to the appellant and his representative and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

